Citation Nr: 0413513	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  93-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.

In a March 1992 rating decision, the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO), 
denied an increased rating for psychoneurosis, unclassified.  
The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board).  In May 1995, the Board remanded the case to 
the RO for further development.  Upon remand, the veteran's 
psychiatric disorder was recharacterized as PTSD in a January 
1996 rating decision, but the 30 percent rating was confirmed 
and continued.  

In January 1997, the Board remanded this issue of an 
increased rating for PTSD to the RO for further development.  
In addition, the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) was 
referred for adjudication.  In a January 1998 rating 
decision, entitlement to TDIU was denied.  Thereafter, a 
notice of disagreement was received.  In a November 1999 
decision, an increased rating for PTSD was denied by the 
Board.  

In January 2001, the United States Court of Appeals for 
Veterans Claims ("the Court") issued an order vacating the 
Board's November 1999 decision.  The Court remanded the case 
back to the Board for consideration of the veteran's claim 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  In August 2001, the Board remanded this case to the 
RO for further development.  In November 2001, a VCAA letter 
was issued.  

In December 2001, the Board considered the VCAA and denied 
the veteran's claim.  In December 2003, the Court issued an 
order vacating the Board's May 2002 decision.  The Court 
remanded the case back to the Board for further development 
and for additional consideration of the veteran's claim 
pursuant to the VCAA.  

The veteran has changed his representative as indicted on the 
front page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

The veteran has been sent a VCAA letter with regard to the 
issue on appeal.  It has been determined that notification 
pursuant to 38 U.S.C.A. § 5103(a) was insufficient.  The 
Court has remanded this case to the Board to comply with 
VCAA.  Accordingly, VA should undertake the appropriate 
actions to ensure that the current directives of VCAA have 
been followed.  Disabled Am. Veterans v. Sec'y. of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Joint Motion also indicated that the matter of 
entitlement to TDIU was not resolved.  In the April 1997 
Board remand, the AOJ was instructed to adjudicate this 
matter.  In a July 1998 rating decision, entitlement to TDIU 
was denied.  The veteran disagreed with that determination in 
correspondence that same month.  The Board notes that a 
statement of the case was not issued.  As such, the AOJ is 
now required to send the veteran a statement of the case as 
to this issue in accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  In this regard, the Court has held 
that where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

However, the Joint Remand further determined that a Social 
and Industrial Survey should be obtained on remand in order 
to determine the veteran's employability status and to 
ascertain if his current employment is considered marginal 
employment.  There is a question as to whether the veteran's 
current employment with his family business falls within the 
definition of marginal employment.  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that the veteran's 
PTSD has increased in severity or that he 
is unemployable due to his PTSD, he must 
submit that evidence to VA.  

2.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issues of an increased rating for 
PTSD and entitlement to TDIU.  

3.  The veteran is informed that he must 
submit Dr. McAdoo's records.  

4.  The veteran should be afforded a VA 
examination.  All positive and negative 
findings must be reported.  The examiner 
should opine as to whether service 
connected disability prevents him from 
engaging in a substantially gainful 
occupation.  

5.  The AOJ should conduct a Social and 
Industrial survey and determine if the 
veteran is employed.  If so, it should be 
determined if the employment is marginal.  
All pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health should be 
elicited and set forth in the report.  
The examiner should offer an assessment 
of the veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  It should be 
determined whether his current of former 
employment was either marginal or 
sheltered.

6.  A statement of the case should be 
issued with regard to the issue of 
entitlement to TDIU in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  

7.  If upon completion of the requested 
actions, the claim for an increased 
rating for PTSD remains denied, the case 
should be returned after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


